Exhibit 10.2

 

COLLABORATIVE DATA SHARING AND CROSS-LICENSE AGREEMENT

FOR IL-21 PROTEIN

 

by and between

 

ZymoGenetics, Inc.

 

and

 

Novo Nordisk A/S

 

Effective Date: August 11, 2005

 

“[    *    ]” = omitted, confidential material, which material has been
separately filed with the Securities and Exchange Commission pursuant to a
request for confidential treatment.



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

Collaborative Data Sharing and Cross-License Agreement for IL-21 Protein

 

This Collaborative Data Sharing Agreement for IL-21 Protein (“Agreement”) is
effective as of August 11, 2005 (the “Effective Date”) and is entered into by
and between ZymoGenetics, Inc., a Washington corporation having a principal
place of business at 1201 Eastlake Avenue East, Seattle, Washington 98102
(“ZGEN”), and Novo Nordisk A/S, a Danish corporation having a principal place of
business at Novo Alle, DK-2880, Bagsvaerd, Denmark (“NN”).

 

WHEREAS, ZGEN and NN are parties to a certain Restated License Agreement for
IL-21 effective as of January 1, 2003;

 

WHEREAS, ZGEN and NN are parties to a certain Collaborative Agreement for IL-21
effective as of December 14, 2002;

 

WHEREAS, ZGEN filed an IND with the FDA for a product containing the IL-21
Protein on March 2, 2004;

 

WHEREAS, ZGEN and NN are parties to a certain Agreement to Exchange Clinical
Data for IL-21 Protein effective as of March 3, 2004;

 

WHEREAS, ZGEN and NN are parties to a certain Agreement to Exchange Process
Development Data for IL-21 Protein effective as of March 3, 2004;

 

WHEREAS, NN filed a CTN with the TGA for a product containing the IL-21 Protein
on August 13, 2004; and

 

WHEREAS, ZGEN and NN intend to perform separate (and possibly joint) research,
non-clinical, clinical and development activities for products incorporating the
IL-21 Protein, and are interested in having certain access and certain rights to
each other’s data, results, intellectual property and other information
generated from said research, non-clinical, clinical and development activities
pursuant to the terms of this Agreement;

 

NOW THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

ARTICLE 1

Definitions

 

SECTION 1.1. “Adverse Event” or “AE” means: an Adverse Event as defined under
applicable Agency regulations.

 

SECTION 1.2. “Affiliate” means, with respect to a party, any other business
entity which directly or indirectly controls, is controlled by or is under
common control with the party. The direct or indirect ownership of at least
fifty percent (50%) or, if smaller, the maximum allowed by applicable law, of
the voting securities of a business entity or of an interest in the assets,

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 1   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

profits or earnings of a business entity shall be deemed to constitute control
of the business entity. For the avoidance of doubt, ZGEN and NN are not
Affiliates of each other.

 

SECTION 1.3. “Agency” means: the FDA, EMEA or foreign equivalent of either.

 

SECTION 1.4. “Approval” means: any approval, registration, license or
authorization from any Regulatory Authority required for the clinical trials or
the marketing of a Product, including, without limitation, an approval,
registration, license or authorization granted in connection with any Regulatory
Submission.

 

SECTION 1.5. “Assigning Party” as used herein shall have the meaning set forth
in SECTION 11.1.

 

SECTION 1.6. “Background Intellectual Property” means: intellectual property,
including patents, patent applications and know-how, Controlled by either party
or its Affiliates that (a) a party makes available to the other party during the
Term and that the parties mutually agree in writing shall be considered to be
“Background Intellectual Property”; or (b) is actually used (including foreign
counterparts of any patents or patent applications) by or on behalf of either
party in the performance of Shared Activities under this Agreement in connection
with Common Products as licensed in Article 6; provided, however, that the term
“Background Intellectual Property” shall not include Prior Intellectual
Property, IL-21 Global Patents and IL21 Global Know-How.

 

SECTION 1.7. “BLA” means: a biologics license application or product license
application filed with an Agency pursuant to the Agency’s regulations, including
all amendments and supplements to the application, and any equivalent foreign
filing with a Regulatory Authority.

 

SECTION 1.8. “CEO” means: chief executive officer.

 

SECTION 1.9. “CIOMS” means: the Council for International Organizations of
Medical Sciences pursuant to the World Health Organization or the United States
equivalent thereof.

 

SECTION 1.10. “Claim(s)” as used herein shall have the meaning set forth in
SECTION 8.1.

 

SECTION 1.11. “Clinical Data Sharing Agreement” means: the Agreement to Exchange
Clinical Data for IL-21 Protein effective as of March 3, 2004, between ZGEN and
NN, which is being superseded and terminated by this Agreement, parts and
definitions from which, as of the Effective Date, are being incorporated in this
Agreement.

 

SECTION 1.12. “Collaborative Agreement” means: the Collaborative Agreement for
IL-21 effective as of December 14, 2002, between ZGEN and NN.

 

SECTION 1.13. “Common Product” means: a Product having as an active agent the
IL-21 Protein identified as [    *    ]. The parties may modify, supplement or
change the definition of Common Product and may add a Unique Product to the
definition of Common Product by amendment to this Agreement.

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 2   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

SECTION 1.14. “Confidential Information” means: information disclosed pursuant
to this Agreement including, but not limited to, all proprietary information and
materials, patentable or otherwise, of a party that is disclosed by or on behalf
of such disclosing party to the receiving party or its Affiliates, such as DNA
sequences, amino acid sequences, vectors, cells, substances, formulations,
techniques, methodology, equipment, plans, data, reports, know-how, assay
results, preclinical studies and clinical trials and the results thereof, patent
positioning and business plans, including negative developments.

 

SECTION 1.15. “Controls” and “Controlled” mean: the entity referenced has the
ability to exploit and to license or sublicense the right to exploit the
referenced technology or rights, without (assuming the timely payment of all
applicable royalties) violating the terms of any agreement or other arrangement
between the entity referenced and a third party; provided, however, that the
entity referenced will not be deemed to “Control” the referenced technology or
rights if the party to receive a license or sublicense thereto under this
Agreement does not agree in writing, after disclosure of the third-party
agreement or other arrangement, to be responsible for and pay any amounts coming
due under such agreement or other arrangement that result from or are
attributable to such party’s use of the technology or rights (unless the parties
otherwise agree pursuant to SECTION 3.6 with respect to non-royalty-based
payments); provided, further, the entity referenced has disclosed the existence
and terms of such third-party agreement or other arrangement promptly upon
request or when it has become apparent that such technology or rights will most
likely be used by such party receiving the license or sublicense hereunder.

 

SECTION 1.16. “CRO” means: contract research organization.

 

SECTION 1.17. “CTN” means: a Clinical Trial Notification or its foreign
equivalent.

 

SECTION 1.18. “EMEA” means: the European Medicines Evaluation Agency or any
successor agency thereto.

 

SECTION 1.19. “Evaluation” as used herein shall have the meaning set forth in
SECTION 3.1(d).

 

SECTION 1.20. “FDA” means: the United States Food and Drug Administration or any
successor agency thereto.

 

SECTION 1.21. “Force majeure” as used herein shall have the meaning set forth in
SECTION 11.5.

 

SECTION 1.22. “GMP” means: current Good Manufacturing Practices or its foreign
equivalent.

 

SECTION 1.23. “Guiding Principles” as used herein shall have the meaning set
forth in SECTION 2.1.

 

SECTION 1.24. “ICH” means: current International Conference on Harmonization or
its foreign equivalent.

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 3   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

SECTION 1.25. “IL-21 Gene” means: the polynucleotide sequence identified in
[    *    ], and all species, fragments and modifications of such polynucleotide
sequence that are disclosed in such application or any patents or patent
applications included in an IL-21 Related Patent as defined in the Restated
License Agreement or Appendix D or developed or discovered by a party or its
Affiliates prior to or during the Term.

 

SECTION 1.26. “IL-21 Global Know-How” means: all inventions, discoveries,
know-how, methodologies, technology, data and tangible materials (including
nucleic acids, peptides, vectors, proteins, cells, cell lines, transgenic and
knock-out animals, and the like) that are IL-21 Clinical Data Exchange Know-How
as defined in the Clinical Data Sharing Agreement or that: (a) relate to an
IL-21 Gene, IL-21 Protein or Common Product; (b) were invented, discovered,
developed or otherwise generated by or for a party or its Affiliates during the
Term; and (c) are Controlled by a party or its Affiliates during the Term;
except the party’s Prior Intellectual Property or information and data from
clinical studies after Product Approval unless such studies are required by a
Regulatory Authority or constitute safety information required under SECTIONS
4.3 and 4.4. For the avoidance of doubt, information, data and materials related
to Non-Clinical and clinical development activities, process development or
manufacturing of Products that are not Common Products are not included in the
term “IL-21 Global Know-How.”

 

SECTION 1.27. “IL-21 Global Patent Rights” means: (a) the patents and patent
applications set forth in Appendix D appended hereto; (b) patents and patent
applications Controlled by a party or its Affiliates that claim an invention
with a date of conception prior to the Term (but not including Prior Patent
Rights) or during the Term and that specifically recites as a claim element
(i) an IL-21 Gene, IL-21 Protein or Product, (ii) a process, formulation and/or
mixture comprising an IL-21 Gene, IL-21 Protein or Product, (iii) a method of
making or manufacturing an IL-21 Protein or Product or (iv) a method of using an
IL-21 Gene, IL-21 Protein or Product; (c) all divisional or continuation (in
whole or in part) applications of the applications in described in (a) and (b);
(d) all patents issuing from the applications described in (a), (b) and (c); and
(e) all extensions, supplemental protection certificates (including any form of
patent term extensions), reissues, reexaminations, substitutions or renewals of
the patents described in (d). Notwithstanding the foregoing, if any portion of
any application or patent described above does not specifically recite an IL-21
Gene, IL-21 Protein or Product as a claim element, then such portion of the
application or patent is expressly excluded from the term “IL-21 Global Patent
Rights” but only to the extent that such portion does not claim an IL-21 Gene,
IL-21 Protein or Product. For the avoidance of doubt, IL-21 Global Patent Rights
shall include Joint IL-21 Global Patent Rights.

 

SECTION 1.28. “IL-21 Global Plan” means: the combined IL-21 Plans to be
undertaken by NN, ZGEN and their Affiliates. The parties are planning to
undertake clinical studies of the Common Product to achieve Product Approval;
however, unless post-approval clinical studies are required by a Regulatory
Authority as a condition of Product Approval, clinical studies beyond those
studies required for Product Approval shall not be included in the IL-21 Global
Plan without further written agreement between the parties.

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 4   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

SECTION 1.29. “IL-21 Plan” means: individual work plans by each party and its
Affiliates including its portion of the joint work plan for the Shared
Activities for which such party and its Affiliates are responsible, comprising
all activities in researching and developing Products during the Term, including
process development, manufacturing and pursuing Regulatory Approvals. The
current work plans of the parties and their Affiliates are appended to this
Agreement as Appendix A (IL-21 Plan for NN), Appendix B (IL-21 Plan for ZGEN)
and Appendix C (IL-21 Plan for Shared Activities). It is contemplated that the
parties may update Appendices A, B and C on a yearly basis to reflect updates
and significant changes in work plans.

 

SECTION 1.30. “IL-21 Protein” means: the protein identified in [    *    ] and
any protein encoded by an IL-21 Gene and all species, fragments and
modifications of such polypeptide sequence that are disclosed in such
application or any patents or patent applications included in an IL-21 Related
Patent as defined in the Restated License Agreement or Appendix D or developed
or discovered by a party or its Affiliates prior to or during the Term.

 

SECTION 1.31. “IMPD” means: an Investigational Medicinal Product Dossier
application or its foreign equivalent.

 

SECTION 1.32. “IND” means: an Investigational New Drug application or its
foreign equivalent.

 

SECTION 1.33. “Joint IL-21 Global Patent Rights” means: all IL-21 Global Patent
Rights arising or resulting from inventive work by one or more employees from
both parties (or their Affiliates), as to which the employees would be inventors
under the patent laws of the United States. Pursuant to SECTION 5.1, the parties
have equal, undivided ownership interests in Joint IL-21 Global Patent Rights.

 

SECTION 1.34. “JPT” means: a joint IL-21 project team formed by NN and ZGEN to
operate in accordance with ARTICLE 3.

 

SECTION 1.35. “JSC” means: a joint IL-21 steering committee formed by ZGEN and
NN to operate in accordance with ARTICLE 3.

 

SECTION 1.36. “Label” means: the parts of an Agency approved official
description of a drug product which include drug name and composition,
indication, intended patient population, administration and dosing, general
instructions for use, and instructions for use in special patient populations
(including, e.g., pediatrics, geriatrics, pregnancy, hepatic/renal impairment,
etc.) for the purposes of SECTION 3.10.

 

SECTION 1.37. “Litigating Party” as used herein shall have the meaning set forth
in SECTION 5.7.

 

SECTION 1.38. “MAA” means: a Marketing Authorization Application or its foreign
equivalent.

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 5   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

SECTION 1.39. “MeDRA” means: the Medical Dictionary for Regulatory Activities.

 

SECTION 1.40. “MedWatch” means: the Safety Information and Adverse Event
Reporting Program known as MedWatch pursuant to the FDA or the foreign
equivalent thereof.

 

SECTION 1.41. “Narrative Summary” as used herein shall have the meaning set
forth in SECTION 4.4.

 

SECTION 1.42. “Non-Clinical” means: activities supporting a clinical trial or a
Regulatory Submission, including, but not limited to, animal safety and efficacy
studies, animal studies supporting an IND or IMPD, human disease tissue sample
studies supporting an IND or IMPD, toxicology, pharmacokinetic and
pharmacodynamic studies.

 

SECTION 1.43. “NA” means: Canada, Mexico and the United States of America and
its territories and possessions.

 

SECTION 1.44. “Pivotal Study” means: a human clinical trial that demonstrates
the statistical efficacy and safety of a Product and that is the final stage of
clinical testing prior to and in support of the filing of a BLA or MAA, whether
constituting a phase II or III trial in the United States or a similar trial in
other jurisdictions.

 

SECTION 1.45. “Prior Intellectual Property” means: (i) IL-21-Related IP as
defined in the Restated License Agreement; (ii) IL-21 Program Know-How and IL-21
Program Patent Rights (including Joint IL-21 Program Patent Rights) as defined
in the Collaborative Agreement; and (iii) IL-21 Process Development Patent
Rights and IL-21 Process Development Know How as defined in the Process
Development Agreement.

 

SECTION 1.46. “Prior Patent Rights” means: (i) IL-21-Related Patents as defined
in the Restated License Agreement; (ii) IL-21 Program Patent Rights (including
Joint IL-21 Program Patent Rights) as defined in the Collaborative Agreement;
and (iii) IL-21 Process Development Patent Rights as defined in the Process
Development Agreement. For the avoidance of doubt, IL-21 Clinical Data Exchange
Patent Rights (as defined in the Clinical Data Sharing Agreement) are not
included in the term “Prior Patent Rights” and are included in the definition of
“IL-21 Global Patent Rights.

 

SECTION 1.47. “Process Development Agreement” means: the Agreement to Exchange
Process Development Data for IL-21 Protein effective as of March 3, 2004,
between ZGEN and NN.

 

SECTION 1.48. “Product” means: a product that incorporates an IL-21 Protein as
an active agent.

 

SECTION 1.49. “Product Approval” means: the Approval from any Regulatory
Authority on a Product specifically granted in connection with the Regulatory
Submission of a BLA or MAA.

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 6   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

SECTION 1.50. “Regulatory Authority” means: any federal, national,
multinational, state, provincial, or local regulatory agency, department,
bureau, or other governmental entity with authority over clinical trials,
safety, marketing, pricing and/or sale of any Product, including, but not
limited to, the FDA in the United States, the EMEA in Europe and the TGA in
Australia.

 

SECTION 1.51. “Regulatory Submission” means: the submission to the relevant
Regulatory Authority of an appropriate application seeking Approval,
registration, license or authorization of any Product, including, but not
limited to, any relevant marketing authorization application, supplementary
application or variation thereof, BLA, MAA, IND, IMPD or equivalent foreign
application.

 

SECTION 1.52. “Respective Territory” means: RoW with respect to NN and NA with
respect to ZGEN.

 

SECTION 1.53. “RoW” means: all countries of the world, except those within NA.

 

SECTION 1.54. “Restated License Agreement” means the Restated License Agreement
for IL-21 effective as of January 1, 2003 between ZGEN and NN.

 

SECTION 1.55. “Revised Appendices” as used herein shall have the meaning set
forth in SECTION 3.1(e).

 

SECTION 1.56. “Secondary Party” as used herein shall have the meaning set forth
in SECTION 5.8.

 

SECTION 1.57. “Serious Adverse Event” or “SAE” means: a Serious Adverse Event as
defined under applicable Agency regulations.

 

SECTION 1.58. “Shared Activities” means: those specifically identified
activities shared between the parties and including the budget and apportionment
of activities between the parties as approved in writing by the JSC. The IL-21
Plan including Shared Activities is appended to this Agreement as Appendix C.

 

SECTION 1.59. “Sponsor” means: a party who received the written approval of the
other party to conduct Sponsored Clinical Trials in the other party’s Respective
Territory.

 

SECTION 1.60. “Sponsored Clinical Trials” means: those specifically identified
clinical trials for Common Products which have been approved pursuant to SECTION
4.12 to be conducted by the Sponsor.

 

SECTION 1.61. “Sublicensee” means: a third party to whom a party has extended
rights that it received or reserved under this Agreement. For the avoidance of
doubt, a Territorial Commercialization Partner is a Sublicensee.

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 7   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

SECTION 1.62. “Term” means: the period from the Effective Date of this Agreement
through the earlier of the following dates: (i) date on which this Agreement
expires or (ii) the date on which this Agreement is terminated.

 

SECTION 1.63. “Territorial Commercialization Partner” means: a Sublicensee to
whom a party has extended certain commercialization rights that it received or
reserved under this Agreement including the right to develop, promote, market,
offer to sell, import, export, distribute, sell or have sold Products as part of
a co-marketing agreement, co-commercialization agreement, strategic partnership,
joint venture relationship or the like with a party.

 

SECTION 1.64. “TGA” means: the Australian Therapeutic Goods Administration or
any successor agency thereto.

 

SECTION 1.65. “Unique Product” means: A Product that is not a Common Product and
that has been demonstrated with supportive experimental data to be biologically
different from any Common Product (i) [    *    ], (ii) [    *    ], and
(iii) for use in [    *    ] with any Common Product. The parties may add a
Unique Product to the definition of Common Product by amendment to this
Agreement. For the avoidance of doubt, a Unique Product, upon becoming a Common
Product, shall cease to be a Unique Product.

 

Where words and phrases are used herein in the singular, such usage is intended
to include the plural forms where appropriate to the context and vice versa. The
words “including,” “includes” and “such as” are used in a non-limiting sense and
have the same meaning as “including without limitation” and “including, but not
limited to.” Herein” means anywhere in this Agreement. “Hereunder”,
“Hereinafter” and “hereto” mean under or pursuant to any provision of this
Agreement.

 

ARTICLE 2

Scope of the Collaboration

 

SECTION 2.1. Guiding Principles. The parties intend to conduct their
relationship pursuant to this Agreement in accordance with the following
principles (“Guiding Principles”):

 

  (a) With respect to research by the parties or their Affiliates relating to
IL-21 Protein or a Product:

 

  (i) disclosure and sharing of all research plans and results;

 

  (ii) collaborative and open discussion between the parties; and

 

  (iii) royalty free license to the intellectual property resulting from such
research pursuant to SECTION 5.2;

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 8   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

  (b) With respect to all Non-Clinical and clinical development by the parties
or their Affiliates of the Common Product:

 

  (i) disclosure and sharing of all development plans and results;

 

  (ii) collaborative and open discussion between the parties;

 

  (iii) royalty free license to the intellectual property resulting from such
development pursuant to SECTION 5.2; and

 

  (iv) disclosure and sharing of safety information for the lifetime of the
Common Product.

 

  (c) With respect to all Non-Clinical and clinical development by the parties
or their Affiliates of Products that are not the Common Product:

 

  (i) disclosure and sharing of all development plans;

 

  (ii) disclosure and sharing of summaries of development results, excluding
data related to Non-Clinical and clinical development activities, process
development and manufacturing; and

 

  (iii) royalty free license to certain intellectual property resulting from
such development pursuant to SECTION 5.2.

 

  (d) With respect to a prospective Territorial Commercialization Partner:
[    *    ] the Territorial Commercialization Partner [    *    ], including
[    *    ] IL-21 Gene, IL-21 Protein or Common Product [    *    ] Territorial
Commercialization Partner and its Affiliates. As an example of [    *    ]
Territorial Commercialization Partner will [    *    ] prospective Territorial
Commercialization Partner to [    *    ], and, if necessary, the parties will
discuss any amendments to this Agreement that may cause the prospective
Territorial Commercialization Partner to participate.

 

ARTICLE 3

Governance, Reporting and Activities

 

SECTION 3.1. Governance of Collaboration. NN and ZGEN shall establish the
following in collaboration under this Agreement:

 

  (a)

Joint IL-21 Steering Committee. The parties shall form the JSC consisting of
three (3) members from each party. Each party may change its own JSC members
from time to time. ZGEN and NN shall have co-leadership in the JSC. Where JSC
approval is required, the JSC shall operate by consensus with each party having
a single vote. The JSC will be responsible for monitoring the performance of the
IL-21 Global Plan by the parties and soliciting and discussing input, feedback
and comment thereon. The JSC will discuss changes or additions to the Common
Product by a party, make recommendations to each party’s senior

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 9   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

 

management regarding such party’s Common Product or IL-21 Plan, approve
Evaluations pursuant to SECTION 3.1(d), and approve all Shared Activities and
changes or additions to Shared Activities. The JSC will resolve any disputes
with respect to Shared Activities, joint publications, and will enforce timely
data exchange pursuant to this Agreement. The JSC will be the principle means by
which the parties coordinate and discuss their IL-21 Plans at a senior
management level. The JSC will implement and facilitate the Guiding Principles
and the terms of this Agreement. Disputes that cannot be resolved at the level
of the JSC shall be subject to the dispute resolution procedures pursuant to
SECTION 11.7.

 

  (b) Joint IL-21 Project Team. The parties shall form the JPT consisting of a
project director from each party and members from the project groups of each
party who represent patent, research and discovery, Non-Clinical, clinical,
regulatory, marketing and product supply matters with respect to the Common
Product. Additional members may also be added or subtracted with the approval of
the JSC. Each party shall choose its own JPT members and project director, who
may be changed from time to time by the appointing party. The JPT shall operate
by consensus with each party having a single vote. Each project director will
serve as a primary contact and will coordinate reporting and activities under
the IL-21 Global Plan, may attend JSC meetings, and will monitor the tasks and
timelines. All planned research and development activities under the IL-21
Global Plan will be reviewed and discussed by the JPT. Any material changes to
the IL-21 Global Plan will be brought to the JSC by the project directors for
consideration and discussion. The project directors shall periodically review
the performance of JPT members, monitor and convey public disclosure strategies
under SECTION 3.4 for the Common Product, ensure review of joint publications
under SECTION 3.5, record updates and changes in the IL-21 Global Plan and
establish operating principles and procedures for the JPT and sub-teams. Any
sub-teams shall operate by consensus with each party having a single vote, and
shall report to the JPT. The project directors may identify and propose tasks
and activities in furtherance of the IL-21 Global Plan that may be shared
between the parties as prospective Shared Activities. In addition, the project
directors will recommend to the JSC proposed IL-21 Plans for prospective Shared
Activities including a budget and proposed apportionment of such activities
between the parties consistent with SECTION 3.1(c). The project directors will
implement and facilitate the Guiding Principles and the terms of this Agreement.
Any disputes that may arise at the JPT level may be brought to the JSC for
review.

 

  (c)

Apportionment of Tasks and Activities between the Parties. Each party is solely
responsible for its activities under its IL-21 Plan. The JSC will in writing
approve Shared Activities, budget and apportionment thereof between the parties
with a view to balancing resources over time, striving to reduce duplication of
effort, optimizing resources and time, providing a mechanism for cost sharing on
a

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 10   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

 

[    *    ] basis (considering FTE and external costs), and distributing between
the parties an equitable share of work when practical.

 

  (d) Annual Evaluation of IL-21 Global Plan. On a yearly basis, as part of its
review of the IL-21 Global Plan, the JSC will review and evaluate the activities
of each party to be performed under its IL-21 Plan for the upcoming year, and
after considering each party’s contributions for the prior year and earlier
years, assess the adequacy of the overall contribution of each party toward
furthering the aims of this Agreement (“Evaluation”). To the extent that a party
has documentation, the types of information that may be used as part of the
Evaluation include: (i) [     *    ]; (ii) [    *     ]; (iii) [    *    ]
conducted, with special emphasis on [    *    ] which have lead to [    *    ]
in both parties’ territories; (iv) [    *    ]; (v) [    *    ] for IL-21 Global
Patent Rights; (vi) [    *    ] for IL-21 Global Patent Rights;
(vii) contribution to [    *    ] of IL-21 Protein and Products;
(viii) [    *    ]; (ix) [    *    ]; (x) [    *    ] on a party’s IL-21 Plan
including [    *    ]; (xi) [    *    ]; (xii) [    *    ]; (xiii) IL-21
Proteins with [    *    ]; and (xiv) such other criteria as may be mutually
agreed upon by the JSC. The JSC’s Evaluation and approval thereof (such approval
not to be unreasonably withheld) will be recorded in its minutes or other
document approved by the JSC. In addition, the JSC shall explicitly identify in
the approved Evaluation those Pivotal Studies and activities intended to develop
a Unique Products of each party that are considered balanced with the
contributions of the other party.

 

  (e) Material Changes and Updates in Plan. The JSC shall be apprised at least
quarterly in writing by the project directors of any material changes and
updates to the IL-21 Global Plan, including, but not limited to, either party
adding to, changing, or halting specific activities under its IL-21 Plan. On a
yearly basis, Appendices A, B and C will be modified (“Revised Appendices”) to
reflect such changes and updates to the IL-21 Global Plan, which shall be signed
and dated by or on behalf of the JSC. The Revised Appendices shall serve as the
IL-21 Global Plan for the next year.

 

  (f) Meetings. The JSC and JPT shall hold periodic meetings as follows:

 

  (i) The JSC shall hold meetings at least two (2) times per year in person. The
JSC meetings should shortly follow JPT meetings. Copies of all materials
presented at such meetings shall be exchanged within fifteen (15) days after the
meeting. The JSC shall keep accurate meeting minutes, with this responsibility
alternating between the parties. Such minutes shall be exchanged between the
parties promptly after the meeting.

 

  (ii)

The JPT shall hold meetings at least three (3) times per year in person or by
videoconference, with at least two (2) such meetings in person. The JPT shall
keep accurate meeting minutes, with this responsibility

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 11   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

 

alternating between the parties. Such minutes shall be exchanged between the
parties promptly after the meeting.

 

SECTION 3.2. Limited Cost Sharing. The parties do not contemplate a sharing of
costs for the activities under each party’s respective IL-21 Plan and each party
shall individually bear the costs for its respective activities. From time to
time, in the interest of expediting time and cost efficiency, the JSC may
approve cost sharing between the parties for Shared Activities in accordance
with SECTION 3.1(c). An accounting and balancing between the parties of costs
for Shared Activities will occur quarterly at the end of March, June, September
and December.

 

SECTION 3.3. Reports and Data. The project directors will follow the progress of
the parties’ activities under the IL-21 Global Plan and shall be responsible for
submitting bi-annual presentations or written reports to the JSC, which shall
include the results of the JPT meetings, updates on progress under the IL-21
Global Plan, any material changes to each party’s respective IL-21 Plan,
inventions for which IL-21 Global Patent Rights may be sought, significant
Non-Clinical and clinical plans, significant process development plans,
manufacturing and supply plans for the Common Product, projected timelines for
Products and other material information for the JSC to consider that is related
to this Agreement. The parties and each of their Affiliates shall keep true,
complete and accurate records with respect to Shared Activities and their
clinical development progress under the IL-21 Global Plan. In addition, the
parties shall cause each of its Territorial Commercialization Partners and
Sublicensees to keep true, complete and accurate records with respect to Shared
Activities and progress under the IL-21 Global Plan.

 

The parties shall establish procedures to ensure that the parties exchange on a
timely basis all necessary information to be provided under this Agreement. In
addition, the following reports and information shall be exchanged between the
parties:

 

  (a) General Reporting and Data Exchange for Research Activities.

 

  (i) Research Updates. Each party shall provide the other periodic written
updates on the planned, ongoing and completed research activities and results
under its respective IL-21 Plan. Such updates may be provided in JPT and JSC
meeting minutes, presentations and reports exchanged between the parties.

 

  (ii) Delivery of Raw Data upon Request by a Party. Upon the reasonable written
request of one party (“Requestor”) to the other party (“Provider”), the Provider
shall provide to the Requestor within [    *    ] after the date of the request,
raw data from the specific research experiments and activities performed by the
Provider and its Affiliates under the IL-21 Plan during the Term. The
information that will be included in such raw data and the format by which such
data will be exchanged will be determined in good faith and agreed upon by the
parties.

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 12   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

  (iii) Final Research Report. After the completion of all research activities
under its respective IL-21 Plan, each party shall provide the other party a
final written report, as soon as reasonably possible and in no event later than
[    *    ] after completion of the research activities. Such final report shall
include all additional reports not previously provided to the other party.

 

  (b) Reporting and Data Exchange for Non-Clinical Development Activities.

 

  (i) Quarterly Non-Clinical Reports. The parties shall exchange on a quarterly
basis concurrent with the quarterly clinical reports in SECTION 3.3(c)(i), a
written summary of their respective planned, ongoing and completed Non-Clinical
studies for Common Products.

 

  (ii) Final Non-Clinical Study Reports and Post-Study Delivery of Raw Data.
After the completion of each Non-Clinical study for a Common Product each party
shall provide the other party (with respect to completed Non-Clinical studies) a
copy of the final study report including the supportive raw data, as soon as
reasonably possible. In the event that a submission is made to Regulatory
Authorities, the copy of the final report shall be submitted no later than
[    *    ] of submission to each applicable Regulatory Authority.

 

  (c) Reporting and Data Exchange for Clinical Development Activities.

 

  (i) Quarterly Clinical Reports. The parties shall exchange on a quarterly
basis, by the last day of March, June, September and December of each calendar
year, a written summary of their respective planned, ongoing and completed
clinical studies and data for Common Products. Each summary shall include the
items in Appendix E.

 

  (ii) Clinical Trial Reports and Post-Study Delivery of Raw Data. After the
completion of each clinical trial for a Common Product, each party shall provide
to the other party (with respect to completed clinical trials):

 

  (A) a report, as soon as reasonably possible and in no event later than
[    *    ] of submission to each applicable Regulatory Authority, that includes
a copy of the report as submitted to the Regulatory Authority. Such report
should be submitted no later than [    *    ] after the last patient’s last
visit according to the protocol, or the study report is received from a party’s
respective third-party clinical research organization, whichever is later; and

 

  (B)

raw data from each clinical trial of a Common Product as soon as reasonably
possible following database lock but no later than [    *    ]

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 13   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

 

after the clinical trial reports described in this SECTION 3.3(c)(ii). In the
event a party thereafter updates its data on such a clinical trial, the updated
data shall be transferred to the other party within [    *    ] from the update.
The information that will be included with the raw data, and the format by which
such data will be exchanged, will be determined in good faith and agreed upon by
the parties.

 

  (iii) Reports and Data for Sponsored Clinical Trials. For the avoidance of
doubt, the reporting and data exchange obligations of SECTION 3.3(c) with
respect to Common Products shall also apply to Sponsored Clinical Trials.

 

  (d) Requests for Expedited Data Exchange. A party may reasonably request the
other party to provide such raw data described in SECTIONS 3.3(b)(ii),
3.3(c)(ii)(B), 3.3(c)(iii) within an expedited timeframe for such raw data that
directly supports key results. Such request shall be in writing, and shall
include an explanation and compelling rationale for early transfer of such raw
data. Upon such request, the expedited timeframe shall be agreed upon by the
parties following acceptance of the request by the non-requesting party (such
acceptance not to be unreasonably withheld). In general, such expedited
timeframe would not exceed [    *    ].

 

  (e) Reports for Products that are not Common Products. For Products other than
Common Products, summaries of data and information from Non-Clinical and
clinical development activities related to any such Product shall be provided to
the other party after the completion of each clinical trial for such Product.
Each party shall provide the other party a summary of the report submitted to
its respective Regulatory Authorities for such Product, as soon as reasonably
possible and in no event later than [    *    ] after such submission. Such
report should be provided no later than [    *    ] after the last patient’s
last visit according to the protocol, or the study report is received from a
party’s respective third-party clinical research organization, whichever is
later. For the avoidance of doubt, Non-Clinical and clinical development raw
data and manufacturing raw data will not be exchanged between the parties with
respect to Products that are not Common Products unless otherwise agreed by the
parties.

 

SECTION 3.4. Public Disclosure Strategies. Every six (6) months the parties
shall exchange their strategies for public disclosure related to the IL-21
Protein and development activities for the Common Product. The parties shall
keep each other informed of material changes to such strategy and identify the
expected publications, presentations and other such public disclosures within
the next six (6) months. Notwithstanding the above, neither party nor its
Affiliates shall make any public disclosure regarding the other party’s
activities under this Agreement (to the extent the activities have not been
publicly disclosed by the other party) without the prior written consent of such
party. In addition, each party shall cause each of its Territorial
Commercialization Partners and Sublicensees to not make any public disclosure
regarding the

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 14   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

other party’s activities under this Agreement (to the extent the activities have
not been publicly disclosed by the other party) without the prior written
consent of the other party.

 

SECTION 3.5. Joint Publications. The parties will each be free to publish the
results of their respective activities under their respective IL-21 Plans. In
the event that the parties wish to jointly publish results under the IL-21
Global Plan or to publish the results of Shared Activities, such publication
will acknowledge the contribution, authorship and materials from each party,
where applicable. Each party shall furnish the other party with copies of all
proposed joint oral, written, graphic or electronic public disclosures. Each
party may review such proposed joint disclosure for a period not to exceed
[    *    ] prior to submission for publication or presentation to ensure that
its Confidential Information is not inadvertently disclosed. In order to fully
protect the rights of both parties, any contemplated joint publication or other
joint public disclosure containing the details of an invention, whether or not
patentable, may be withheld for an additional period of [    *    ] or until a
patent application is filed thereon, whichever is first in time.

 

SECTION 3.6. Agreements with Third Party Commercial Use Fees. Each party shall
be free to enter agreements during the Term that may subject a Product to third
party commercial use fees, including royalties, within its Respective Territory
and at its sole cost; provided, however, that each party shall in writing
promptly notify the other party of its intent to enter such an agreement that
may subject a Product to such fees in the other party’s Respective
Territory. Where a worldwide agreement containing third party commercial use
fees [    *    ] of a Product, the parties will [    *    ] obtaining such an
agreement [    *    ], including a [    *    ] such third party commercial use
fees [    *    ]. Likewise, in the event intellectual property acquired by
license or otherwise from a third party becomes Background Intellectual
Property licensed to the other party hereunder, the parties will discuss in good
faith the allocation of any payments owed in the future to the third party that
relate to such Background Intellectual Property and that are in addition to
customary royalties payable to the third party that are the responsibility of
the party selling a Product.

 

SECTION 3.7. Data Sharing under Third Party Agreements. Each party shall seek to
provide that data related to the IL-21 Protein and Common Product that is
generated through third party research agreements, CRO agreements and material
transfer agreements entered into after the Effective Date can be shared with the
other party pursuant to the terms of this Agreement; provided however, each
party shall ensure that data related to Shared Activities that is generated
through third party research agreements, CRO agreements and material transfer
agreements entered into after the Effective Date can be shared with the other
party pursuant to the terms of this Agreement.

 

SECTION 3.8. Diligence Obligations for Shared Activities. Subject to SECTION
9.6, the parties shall use commercially reasonable efforts to timely perform
activities and tasks for Shared Activities under the IL-21 Plan. In the event
one party identifies a risk of, or if a party experiences, an unreasonable
deviation with regard to time lines and/or the budget of Shared Activities, the
JSC shall in good faith discuss corrective actions. Failure to use commercially

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 15   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

reasonable efforts to timely perform activities and tasks may result in breach
of this Agreement pursuant to SECTION 9.5.

 

SECTION 3.9. Termination of IL-21 Plan. Each party shall have the right to
terminate its IL-21 Plan (or parts thereof) and its activities (other than
Shared Activities) related thereto at its sole discretion at any time. The party
terminating its IL-21 Plan shall provide the other party with written notice of
such expected termination [    *    ] prior to termination of any major clinical
activities. Except for obligations pursuant to SECTION 9.6 for terminating
Shared Activities, neither party shall be liable to the other party for
terminating its IL-21 Plan, in whole or in part.

 

SECTION 3.10. Initial Product Approval or Label Expansion at Expense of Other
Party. A party shall not gain initial Product Approval nor expand its Label on a
Common Product based solely on the data and results of a Pivotal Study for the
Common Product that was not approved as part of an Evaluation and was performed
by and at the sole expense of the other party without written notice and
reasonable compensation to the other party. The party wishing to gain initial
Product Approval or expand its Label shall provide written notice to the other
party no later than [    *    ] prior to the submission of such Label expansion
to a Regulatory Authority in its Respective Territory. Reasonable compensation
shall include reimbursement of [    *    ] the costs [    *    ] supporting the
Label, or other such compensation as mutually agreed upon by the parties.
Notwithstanding the above, where a Pivotal Study of one party was explicitly
balanced in writing with the contributions of the other party in an approved
Evaluation, gain of initial Product Approval or Label expansion based upon such
Pivotal Study shall be deemed reasonably compensated, and neither party shall be
liable to the other party for expanding its Label thereon.

 

SECTION 3.11. Unique Product at Expense of Other Party. The party whose Unique
Product becomes a Common Product shall be entitled to reasonable compensation
that shall include reimbursement of [    *    ] the costs of activities
supporting the Unique Product up to the time it is approved as a Common Product
by amendment to this Agreement, or other such compensation as mutually agreed
upon by the parties; provided however, where data and results supporting a
Unique Product of one party were explicitly balanced in writing with the
contributions of the other party in an approved Evaluation, the party whose
Unique Product becomes a Common Product shall be deemed reasonably compensated,
and neither party shall be liable to the other party therefor.

 

ARTICLE 4

Clinical and Regulatory Affairs

 

SECTION 4.1. Ownership of Approvals and Regulatory Submissions. Each party shall
own all Approvals and Regulatory Submissions filed by such party with respect to
any Product.

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 16   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

SECTION 4.2. Regulatory Matters.

 

  (a) Respective Territory. Each party shall independently oversee, monitor and
coordinate all regulatory actions, communications, filings and submissions,
including supplements and amendments thereto, with each applicable Regulatory
Authority with respect to its Products in its Respective Territory and, with
respect to Sponsored Clinical Trials, in the other party’s Respective Territory.

 

  (b) Information. The parties shall establish procedures to ensure that the
parties exchange on a timely basis all necessary information to enable each
party to comply with all regulatory obligations applicable to its Common
Products, including, but not limited to, filing updates or supplements with
Regulatory Authorities, pharmacovigilance filings, manufacturing supplements and
investigator notifications to Regulatory Authorities. Each party shall provide
the other prompt notification of any significant regulatory event, including a
clinical trial hold or Approval of a Common Product.

 

SECTION 4.3. Safety Data Exchange. Each party shall monitor safety information
for its respective clinical trials and shall notify the other party regarding
its SAE reports for the Common Product in clinical activities. Each party shall
timely deliver to the other party a copy of each SAE report on any SAEs that
they may submit or are required to submit to any Regulatory Authority in its
Respective Territory by fax, encrypted e-mail or uploaded to a secure joint web
site. For SAEs reported to Regulatory Authorities from studies related to the
Common Product reported to NN, NN shall provide ZGEN with a standardized CIOMS
form by fax, encrypted e-mail or uploaded to a secure joint web site. For all
SAEs from studies related to the Common Product reported to ZGEN, ZGEN shall
provide NN with a standardized MedWatch form by fax, encrypted e-mail or
uploaded to a secure joint web site. For fatal and life-threatening SAEs, each
party shall provide notice to the other party within three (3) calendar days of
first receipt of the SAE by the party and provide a copy of the report to be
submitted to its respective Regulatory Authority as soon as reasonably possible,
and in no event later than ten (10) calendar days after notice to the other
party. For all other SAEs, each party shall provide prompt notice to the other
party and shall provide the other party a copy of the report in the form of the
report to be submitted to its respective Regulatory Authority as soon as
reasonably possible and in no event later than ten (10) calendar days after
notice to the other party. Moreover, each party shall provide the other party
reasonable assistance related to such SAEs, if so requested and if required by a
Regulatory Authority, at no out of pocket expense to the non-requesting party.

 

SECTION 4.4. Animal Data Safety Exchange. Each party shall monitor safety
information for its respective animal studies and shall promptly notify the
other party regarding any finding from tests in laboratory animals for the
Common Product that suggests a significant risk to a human subject including
findings of mutagenicity, teratogenicity, or carcinogenicity from such animal
studies. Each party shall provide a description of each such finding by fax,
encrypted e-mail or uploaded to a secure joint web site. For such findings to be
reported to Regulatory Authorities related to the Common Product, each party
shall provide a summary describing the

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 17   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

findings and context thereof sufficient to understand the data, along with
supportive documentation and data (“Narrative Summary”) in the form to be
submitted to its respective Regulatory Authority by fax, encrypted e-mail or
uploaded to a secure joint web site as soon as reasonably possible and in no
event later than ten (10) calendar days after notice to the other party.
Moreover, each party shall provide the other party reasonable assistance related
to such findings, if so requested and if required by a Regulatory Authority, at
no out of pocket expense to the non-requesting party.

 

SECTION 4.5. Right to Submit Information Exchanged. Each party grants the other
party the right to submit to Regulatory Authorities any data licensed under this
Agreement. In the event a party is submitting the other party’s data to a
Regulatory Authority, the parties shall establish procedures requiring review by
the non-submitting party prior to submission of that party’s data to Regulatory
Authorities.

 

SECTION 4.6. Data Protection. In the performance of its obligations and exchange
of data hereunder, the parties agree to comply with any applicable federal,
state and local laws and regulations, including all applicable federal, state
and local laws and regulations relating to the privacy of patient health
information, including, but not limited, to the Standards for Individually
Identifiable Health Information, 45 C.F.R. parts 160 and 164; the EU Data
Protection Directive and any other applicable national laws related to the
privacy of patient health information.

 

SECTION 4.7. Regulatory Meetings. Each party shall be responsible for
interfacing, corresponding and meeting with the applicable Regulatory
Authorities. However, in order to keep each party informed, each party shall
provide the other party copies of all conference summaries with Regulatory
Authorities as well as minutes from face to face meetings with respect to the
Common Product as soon as they are available.

 

SECTION 4.8. Regulatory Correspondence. Each party shall provide the other party
copies of all correspondence received from or submitted to the applicable
Regulatory Authorities with respect to its Common Product. Each party shall, as
soon as reasonably possible and in no event later than fifteen (15) days after
receipt or submission of such correspondence, provide the other party with a
copy of such correspondence.

 

SECTION 4.9. Clinical Investigator Meetings. Each party shall provide the other
party copies of meeting minutes from clinical investigator meetings with respect
to its Common Product.

 

SECTION 4.10. Clinical Advisory Board Meetings. Each party shall provide the
other party copies of meeting minutes from clinical advisory board meetings with
respect to the Common Product. Moreover, each party shall invite a single
representative of the other party to attend all such clinical advisory board
meetings, unless such meeting includes information not related to the Common
Product. In the event such meeting includes information not related to Common
Product, the organizing party in its sole discretion can decide not to invite a
representative from the other party. From time to time the parties may agree to
have joint clinical advisory board meetings relating to the Common Product
wherein both parties will share equally in costs and

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 18   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

participation. The organizing party shall be responsible for ensuring that
appropriate confidentiality agreements are in place.

 

SECTION 4.11. Assistance and Cooperation. Each party shall render such
reasonable assistance to the other party with respect to Common Products as
follows:

 

  (a) to enable the other party to comply with any law applicable to the other
party’s Common Product. Such assistance shall include, but is not limited to,
promptly notifying the other party of any action by or notification from any
Regulatory Authority or other governmental authority which: (i) raises any
material concerns regarding the safety or efficacy of the Common Product or
(ii) indicates or suggests a potential material liability for either party to
third parties arising in connection with the Common Product;

 

  (b) to aid in Regulatory Submissions and Product Approval in its Respective
Territories if needed;

 

  (c) in response to communications and inquiries from Regulatory Authorities.
The parties shall work cooperatively and allow review and comment, as necessary
in regulatory matters, including, but not limited to, Regulatory Submissions and
Product Approval;

 

  (d) to allow access and aid in the inspection of sites if required by a
Regulatory Authority. Each party shall provide the other party reasonable
assistance, and. the parties shall work cooperatively and allow review and
comment, as necessary in such regulatory inspections; and

 

  (e) in response to requests and questions related to the other party’s data
exchanged under this Agreement.

 

Such reasonable assistance, may include promptly exchanging necessary data and
information, executing documents, providing reports and summaries and performing
such other acts as may be reasonably necessary in connection with achieving
(a) through (e) above. Cooperation under this SECTION shall be conducted with
the guidance of the JSC, JPT or appropriate sub-committee if any. The assistance
provided under to this SECTION shall be performed at the requesting party’s sole
expense and shall include external costs as well as personnel and other
reasonable internal costs incurred by the assisting party, unless otherwise
agreed by the parties.

 

SECTION 4.12. Access to Other Party’s Respective Territory for Clinical Trials.
A party may seek access to the other party’s Respective Territory for clinical
trials for a Common Product as a Sponsor, provided that: (a) the prospective
Sponsor receives approval from the other party to [    *    ] in other party’s
Respective Territory; and (b) the prospective Sponsor provides to the other
party written notice of intent including (i) a letter of intent to Sponsor,
(ii) a trial synopsis of the clinical trials to be performed, (iii) proposed
follow-on clinical trials, (iv) [    *    ] for the clinical trials,
(v) specific [    *    ], (vi) desired [    *    ] for the clinical trials,
(vii) proposed

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 19   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

[    *    ] for the clinical trials and (viii) agreement to [    *    ] when
[    *    ] in the Respective Territory of the other party. Moreover, such
notice shall occur no later than three (3) months prior to the proposed start
date of the clinical trials. Permission to conduct Sponsored Clinical Trials may
be granted only upon written approval by the other party in its sole discretion
within sixty (60) days of receipt of the written notice of intent pursuant to
this SECTION. Such written approval by the other party shall identify the
specific Sponsored Clinical Trials that are approved. The Sponsor shall be
solely responsible for all costs associated with Sponsored Clinical Trials. In
the event that related follow-on or modified clinical trials including same
indication, patient sample and therapeutic principle(s) are required in addition
to the approved Sponsored Clinical Trials, such related clinical trials shall
require additional notice to and approval from the other party pursuant to this
SECTION, such approval not to be unreasonably withheld. Such related follow-on
or modified clinical trials may be considered unreasonable if, for example, they
would [    *    ] for any [    *    ] of the non-sponsoring party in its
Respective Territory.

 

SECTION 4.13. Rights of a Non-Sponsoring Party in Regulatory Interactions
Surrounding Sponsored Clinical Trials in Its Respective Territory. With respect
to Sponsored Clinical Trials:

 

  (a) Regulatory Meetings. Each non-sponsoring party shall have the right to
have a single representative attend all material and pre-arranged meetings, and
telephone discussions between the representative(s) of the Sponsor and
applicable Regulatory Authorities with respect to Common Products in territories
in which they are Sponsors.

 

  (b) Regulatory Correspondence. Each Sponsor shall allow the non-sponsoring
party to review and comment on drafts of any material correspondence, including
meeting minutes, received from or submitted to the applicable Regulatory
Authorities with respect to the Common Product in territories in which they are
Sponsors; such comments shall be given due consideration by the Sponsor. Prior
to a Regulatory Submission, the Sponsor shall discuss with the non-sponsoring
party the information to be submitted to the applicable Regulatory Authorities
related to the Sponsored Clinical Trials;

 

  (c) Clinical Investigator Meetings. Each Sponsor shall allow the
non-sponsoring party to have one representative attend every clinical
investigator meeting related to its Sponsored Clinical Trials; and

 

  (d) Clinical Advisory Board Meetings. Each Sponsor shall provide the
non-sponsoring party copies of meeting minutes from clinical advisory board
meetings with respect to its Sponsored Clinical Trials. Moreover, each party
shall invite a single representative of the other party to attend all such
clinical advisory board meetings, unless such meeting includes information not
related to Common Product. In the event such meeting includes information not
related to the Common Product, the organizing party in its sole discretion can
decide not to invite a representative from the other party.

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 20   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

ARTICLE 5

Rights to IL-21 Protein Intellectual Property

 

SECTION 5.1. Ownership of Intellectual Property. Any and all intellectual
property created, generated or developed by or on behalf of a party or its
Affiliates in the course of performance of the IL-21 Global Plan shall vest in
and be owned by such party or its Affiliates, subject to any licenses granted
under this Agreement. Each party shall have an equal, undivided interest in all
Joint IL-21 Global Patent Rights and all inventions for which Joint IL-21 Global
Patent Rights may be sought.

 

SECTION 5.2. Cross License. Subject to the terms of this ARTICLE 5, each party
hereby grants the other party an exclusive, royalty-free, fully paid up license
(including the right to sublicense) under the IL-21 Global Patent Rights and
IL-21 Global Know-How that it or its Affiliates Control to make, have made,
conduct research, develop (including clinical development), use, sample,
promote, manufacture, market, sell, offer to sell, have sold, distribute, import
and export Products and IL-21 Protein in the Respective Territory of the other
party; provided, however, that the foregoing license for IL-21 Global Know-How
shall become non-exclusive on a country-by-country basis after all IL-21 Global
Patent Rights covering the Product or IL-21 Protein in the country expire. Each
party hereby grants the other party a non-exclusive, royalty-free, fully paid up
license under its IL-21 Global Patent Rights, IL-21 Global Know-How, and Prior
Patent Rights to perform Sponsored Clinical Trials in the granting party’s
Respective Territory. The parties agree to execute any documents necessary to
give effect to the foregoing, if required by applicable law.

 

SECTION 5.3. Reservation of Right. Each party reserves for itself, its
Affiliates, Territorial Commercialization Partners and Sublicensees, from the
exclusive license it granted in SECTION 5.2, the non-exclusive right to use in
the other party’s Respective Territory the IL-21 Global Patent Rights and IL-21
Global Know-How licensed to the other party under SECTION 5.2 for research with
respect to the IL-21 Gene and IL-21 Protein and for manufacturing of Products,
so long as any Product resulting from such manufacturing is not sold in
countries of the other party’s Respective Territory when the license granted
pursuant to SECTION 5.2 is exclusive. For the avoidance of doubt, the foregoing
reservation of right does not include the right to promote, market, offer to
sell, import, export, distribute, sell and have sold Products in the other
party’s Respective Territory.

 

SECTION 5.4. Patent Prosecution. Each party shall promptly disclose to the other
party the conception or reduction to practice of inventions for which IL-21
Global Patent Rights may be sought. Each party shall be solely responsible, at
its discretion, for the filing and prosecution worldwide of any and all patent
applications that it Controls that are included in the IL-21 Global Patent
Rights (including opposition and interference proceedings) and for the
maintenance of any patents issuing thereon; provided, however, that ZGEN shall
be the party designated to control the filing, prosecution, issuance and
maintenance of all Joint IL-21 Global Patent Rights. Each responsible party
shall be responsible for all costs associated with such filings, prosecutions
and maintenance and, at its sole discretion, the jurisdictions in which patents
may be sought; however, NN shall promptly reimburse ZGEN for the reasonable
costs associated with any Joint

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 21   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

IL-21 Global Patent Rights in its Respective Territory. ZGEN will provide NN
with an annual estimate of reasonable out-of-pocket costs for Joint IL-21 Global
Patent Rights to be incurred after the Effective Date. NN shall have the right
to review and comment on such estimate, and ZGEN shall consider in good faith
any comments from NN regarding steps that might be taken to reduce reasonable
out-of-pocket costs, provided that all final decisions regarding such
out-of-pocket costs shall be mutually agreed upon by ZGEN and NN patent
contacts. If ZGEN expects the amount of reasonable out-of-pocket costs to exceed
the annual estimate by ten percent (10%), ZGEN shall promptly inform NN, and the
parties shall meet to discuss and consider utilization of internal resources in
order to minimize such out-of-pocket costs. ZGEN and NN patent contacts shall
mutually approve any revised estimate before payment is due hereunder, such
approval not to be unreasonably withheld. Disputes that cannot be resolved at
the level of the ZGEN and NN patent contacts shall be subject to the dispute
resolution procedures pursuant to SECTION 11.7. With respect to IL-21 Global
Patent Rights, each party shall deliver to the other party copies of each new
patent application that it files and all material documents sent to or received
from patent offices. The other party shall have a right to review and comment on
the nature and text of each document and the responsible party shall consider in
good faith any comments from the other party regarding steps that might be taken
to strengthen the patents and patents applications, provided that all final
decisions regarding the filing and prosecution of patents and patent
applications shall be within the sole discretion of the responsible party.
Notwithstanding the foregoing, all final decisions regarding the filing and
prosecution of patents and patent applications associated with any Joint IL-21
Global Patent Rights shall be mutually agreed upon between the parties.

 

SECTION 5.5. Abandonment of IL-21 Global Patent Rights. With respect to the
IL-21 Global Patent Rights, if a party elects not to prosecute or maintain any
patents or patent applications in the other party’s Respective Territory, the
responsible party shall provide the other party with a written notice of such
election, in which case, the other party may assume responsibility, within sixty
(60) days from receipt of notice, for prosecuting or maintaining such patents or
patent applications at its expense and in the name of the responsible party. The
responsible party shall not be responsible for any costs relating to such
patents or patent applications that are incurred more than sixty (60) days after
receipt of notice by the other party. Upon request of the other party and at no
out-of-pocket expense to the responsible party, the responsible party shall
render such reasonable assistance, execute any documents and do such other acts
as may be reasonably necessary in connection with such prosecution or
maintenance.

 

SECTION 5.6. Notice of Infringement and Conference. Each party shall promptly
notify the other party in writing of any alleged or threatened infringement of
any claim in the IL-21 Global Patent Rights exclusively licensed hereunder. Upon
receipt of such written notice, the parties shall confer regarding all available
evidence of infringement or attack, and the manner of addressing such
infringement or attack. The parties may agree to pursue the matter jointly.

 

SECTION 5.7. Party Has First Right in Respective Territory. Unless the parties
agree otherwise, the party whose exclusive license rights hereunder to the IL-21
Global Patent Rights are allegedly being infringed shall have the first right,
but not the obligation, to initiate and control any action, including cease and
desist letters and lawsuits, at its expense, to enforce the

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 22   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

claims of any IL-21 Global Patent Rights against the alleged infringer to the
extent the IL-21 Global Patent Rights have been exclusively licensed hereunder
to the party for its Respective Territory. The party exercising this first right
(the “Litigating Party”) shall notify the other party of the Litigating Party’s
decisions regarding such infringement and shall keep the other party reasonably
apprised of the progress of the matter. Unless the other party joins such suit,
as described below, the Litigating Party shall have the right to retain all
damages awarded for such infringement. The other party shall have the right, at
its own expense, to join any legal proceeding initiated by the Litigating Party
regarding any such IL-21 Global Patent Right in the Respective Territory of the
Litigating Party; it is understood, however, that the Litigating Party shall
have sole control over any issues or matters pertaining to the validity or scope
of any claims in the IL-21 Global Patent Rights exclusively licensed to it for
its Respective Territory. If the other party does join such suit, then out of
any damages awarded with respect to such infringement, the parties have an equal
right to recover their expenses for the proceeding; then the Litigating Party
shall have the right to retain any damages remaining. If the other party does
not voluntarily join such suit and in the event that other party is an
indispensable party required to be joined as a party in such infringement action
involving the Litigating Party, the other party hereby agrees to waive any
objections to such joinder on the grounds of standing, personal jurisdiction,
venue and/or forum non conveniens, provided the Litigating Party shall promptly
reimburse other party for all costs associated with such joinder.

 

SECTION 5.8. Secondary Right. If within sixty (60) days after the conference
described in SECTION 5.6, the Litigating Party has not taken any action in its
Respective Territory to stop such infringement, the other party shall, at its
sole discretion, have the right to take legal action regarding such infringement
(the “Secondary Party”), as the Secondary Party deems necessary and desirable,
at its expense. If the Secondary Party initiates legal proceedings hereunder,
the other party shall have the right to join such suit, at its own expense. If
the law governing any proceeding brought by the Secondary Party under this
SECTION requires the other party to join such proceeding, then the other party
shall be represented by the Secondary Party’s legal counsel, at the Secondary
Party’s expense. If the Secondary Party’s counsel is unable to represent the
other party because of a bona fide conflict of interest, then the other party
may engage other competent legal counsel, reasonably acceptable to the Secondary
Party, to represent the other party in such proceeding, at the Secondary Party’s
expense. If the other party elects not to use the Secondary Party’s counsel for
any reason other than a bona fide conflict of interest, then the other party may
engage competent legal counsel of its own choosing, at the other party’s
expense. The Secondary Party shall not enter into a settlement or consent
judgment or other voluntary and final disposition of any proceeding brought
pursuant to this SECTION without the other party’s prior written consent, which
shall not be unreasonably withheld or delayed. If the Secondary Party
unilaterally elects to discontinue any proceeding instituted under this SECTION
(other than as part of a settlement), the Secondary Party shall give the other
party reasonable prior notice of such election. The other party may elect to
continue such proceedings in its sole name, under its sole control and at its
own expense; if the other party so elects, the Secondary Party shall reasonably
cooperate, at no out-of-pocket expense to the Secondary Party, in all actions
reasonably necessary to transfer control of the proceedings from the Secondary
Party to the other party. The Secondary Party shall indemnify, defend and hold
the other party and its

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 23   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

respective directors, officers, employees and agents harmless from any and all
claims, damages or other obligations arising out of or resulting from any claim
or legal proceedings instituted by the Secondary Party under this SECTION;
provided that the foregoing indemnity shall not apply to the extent the other
party incurs claims, damages or obligations because the other party elected to
continue the proceedings in its own name as described above. Unless the other
party voluntarily joins such suit, as described above, the Secondary Party shall
have the right to retain all damages awarded. If the other party does
voluntarily join such suit, then out of any damages awarded, the parties have an
equal right to recover their expenses for the proceeding; then the Secondary
Party shall have the right to retain any damages remaining. If the other party
does not voluntarily join such suit and in the event that other party is an
indispensable party required to be joined as a party in such infringement action
involving the Secondary Party, other party hereby agrees to waive any objections
to such joinder on the grounds of standing, personal jurisdiction, venue and/or
forum non conveniens, provided the Secondary Party shall promptly reimburse
other party for all costs associated with such joinder.

 

SECTION 5.9. Cooperation. In any legal proceeding conducted under this ARTICLE
5, each party agrees, without charge, to render such reasonable assistance,
execute any documents and do such other acts as may be reasonably necessary in
such legal action as the other party may reasonably request.

 

SECTION 5.10. Affiliates, Territorial Commercialization Partners and
Sublicensees. Each party shall require its Affiliates, Territorial
Commercialization Partners, and Sublicensees to comply with this ARTICLE 5.

 

SECTION 5.11. Inventorship. Inventorship for IL-21 Global Patent Rights shall be
determined in good faith in accordance with United States patent laws (Title 35,
United States Code). All determinations of such inventorship shall be documented
to ensure that divisional or continuation patent applications reflect
appropriate inventorship.

 

ARTICLE 6

Rights to Background Intellectual Property

 

SECTION 6.1. Ownership of Background Intellectual Property. Nothing in this
Agreement shall affect the ownership by either party of any Background
Intellectual Property owned by or in the possession of a party, whether existing
as of the Effective Date or created, generated or developed after the Effective
Date by or on behalf of a party or its Affiliated outside of the IL-21 Global
Plan and not constituting IL-21 Global Patent Rights or IL-21 Global Know-How.

 

SECTION 6.2. Cross License. Each party hereby grants to the other party a
[    *    ] license (with a right to sublicense solely to Affiliates and
Territorial Commercialization Partners so long as they remain Affiliates or
Territorial Commercialization Partners) under the granting party’s Background
Intellectual Property to make, have made, conduct research, develop (including
clinical development), use, sample, promote, manufacture, market, sell, offer to
sell, have sold,

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 24   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

distribute, import and export Common Products in the Respective Territory of the
other party. Each party hereby grants to the other party a [    *    ] license
(with a right to sublicense solely to Affiliates and Territorial
Commercialization Partners so long as they remain Affiliates or Territorial
Commercialization Partners) under the granting party’s Background Intellectual
Property to perform Sponsored Clinical Trials in the granting party’s Respective
Territory.

 

SECTION 6.3. Grant of Right to Manufacture. Each party hereby grants to the
other party a [    *    ] license (with a right to sublicense solely to
Affiliates and Territorial Commercialization Partners so long as they remain
Affiliates or Territorial Commercialization Partners) under the granting party’s
Background Intellectual Property to make Common Products in the granting party’s
Respective Territory for sale in the other party’s Respective Territory. For the
avoidance of doubt, the foregoing grant does not include the right to promote,
market, offer to sell, import, export, distribute, sell and have sold Common
Products in the granting party’s Respective Territory.

 

ARTICLE 7

Confidentiality

 

SECTION 7.1. Confidentiality Obligation. Except as otherwise authorized under
this Agreement, during the Term and for a period of [    *    ] thereafter, each
party shall maintain as secret and confidential all Confidential Information
obtained from the other party pursuant to this Agreement or prior to and in
contemplation of this Agreement, and all other Confidential Information that it
may acquire from the other in the course of this Agreement. Each party shall
respect the other party’s proprietary rights in such Confidential Information,
use the same exclusively for the purposes of this Agreement, and disclose the
same only to those of its representatives to whom and to the extent that such
disclosure is reasonably necessary for the purposes of this Agreement. The
obligations under this SECTION shall survive the termination of this Agreement.

 

SECTION 7.2. Release from Confidentiality Obligation. Notwithstanding the
foregoing provision, a party shall be permitted to disclose any Confidential
Information of the other party to its patent practitioners or any patent office
in any country, as is reasonably required for filing or prosecuting any patent
application permitted to be filed by it hereunder, or to any Regulatory
Authorities as is reasonably required for regulatory filings or the reporting of
Serious Adverse Events or Adverse Events. Furthermore, the obligations of
SECTION 7.1 shall not apply to Confidential Information that:

 

  (a) was properly in the possession of the receiving party, without any
restriction on use or disclosure, prior to receipt from the disclosing party,
and such possession can be demonstrated by competent evidence of the receiving
party;

 

  (b) is in the public domain by public use, publication, general knowledge or
the like, or after disclosure hereunder becomes general or public knowledge
through no fault of the receiving party;

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 25   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

  (c) is properly obtained by the receiving party from a third party not under a
confidentiality obligation;

 

  (d) is independently developed by or on behalf of the receiving party without
the assistance of the confidential information of the disclosing party; or

 

  (e) is required to be disclosed by order of any court or governmental or
regulatory authority after notification to the disclosing party of the necessity
to allow the disclosing party to seek protection for the disclosing party’s
confidential information from such court or governmental or regulatory
authority.

 

SECTION 7.3. Disclosure of Confidential Information to Third Party Contractors,
Consultants, Affiliates, Territorial Commercialization Partners, Sublicensees
and CROs. Each party shall have the right to disclose the other party’s
Confidential Information to third-party contractors, consultants, Affiliates,
Sublicensees, Territorial Commercialization Partners, prospective Sublicensees
and Territorial Commercialization Partners, and CROs provided that such
Confidential Information is disclosed under an obligation of confidentiality
that is no less stringent than that described in this ARTICLE 7; and provided
that neither party shall have the right to disclose the other party’s
Confidential Information that constitutes the other party’s IL-21 Plan, or data
or safety information related to clinical trials on the Common Product to such
third-party contractors, consultants, or CROs without the prior written
notification to the other party.

 

SECTION 7.4. Correspondence Between Parties is Confidential. For the avoidance
of doubt, the following includes, but is not limited to, information that shall
be considered Confidential Information of the disclosing party: (i) reports or
other documents made solely by one party for its purposes under its IL-21 Plan
and given to the other party under this Agreement; (ii) minutes from meetings
and correspondence with a party’s respective Regulatory Authorities;
(iii) minutes from a party’s clinical investigator meetings; and (iv) minutes
from a party’s clinical advisory board meetings. The following includes, but is
not limited to, information that shall be considered Confidential Information of
both parties: (i) minutes from meetings held by the JPT and JSC; (ii) reports or
other documents made jointly by the parties; and (iii) reports or other
documents related to Shared Activities.

 

ARTICLE 8

Indemnification

 

SECTION 8.1. Indemnification by NN. NN will indemnify, hold harmless and defend
ZGEN and its directors, officers, employees and agents against all actions,
suits, proceedings, claims, demands and prosecutions (hereinafter a “Claim”)
that may be brought or instituted, and all judgments, damages, liabilities,
costs and expenses ( including, but not limited to, any attorneys’ fees)
resulting directly there from, arising out of the performance by NN under this
Agreement and its exercise of its license rights under this Agreement, including
its use or the use by its Affiliates and sublicensees of the IL-21 Global Patent
Rights, IL-21 Global Know-How and Background Intellectual Property licensed to
it. NN’s obligations under this SECTION will arise

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 26   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

only if ZGEN (i) notifies NN promptly after it becomes aware of a Claim;
(ii) permits NN to control the defense and settlement, at NN’s expense, of any
such Claim; and (iii) does not settle any such Claim without the prior written
approval and consent of NN, which consent shall not be unreasonably withheld. In
the event such a Claim is brought, ZGEN shall render, at NN’s cost and expense,
all reasonable assistance requested by NN in defending such Claim. NN’s
obligations under this SECTION shall not apply to the extent that the Claim
arose from the gross negligence or willful misconduct of ZGEN (or its directors,
officers, employees or agents).

 

SECTION 8.2. Indemnification by ZGEN. ZGEN will indemnify, hold harmless and
defend NN, and its directors, officers, employees, and agents against all Claims
that may be brought or instituted, and all judgments, damages, liabilities,
costs and expenses ( including, but not limited to, any attorneys’ fees)
resulting directly there from, arising out of the performance by ZGEN under this
Agreement and its exercise of its license rights under this Agreement, including
its use or the use by its Affiliates, Territorial Commercialization Partners and
Sublicensees of the IL-21 Global Patent Rights, IL-21 Global Know-How and
Background Intellectual Property licensed to it. ZGEN’s indemnification
obligations under this SECTION will arise only if NN (i) notifies ZGEN promptly
after it becomes aware of a Claim; (ii) permits ZGEN to control the defense and
settlement, at ZGEN’s expense, of any such Claim; and (iii) does not settle any
such Claim without the prior written approval and consent of ZGEN, which consent
shall not be unreasonably withheld. In the event such a Claim is brought, NN
shall render, at ZGENS’s cost and expense, all reasonable assistance requested
by ZGEN in defending such Claim. ZGEN’s obligations under this SECTION shall not
apply to the extent that the Claim arose from the gross negligence or willful
misconduct of NN (or its directors, officers, employees or agents).

 

SECTION 8.3. Insurance. Each party shall maintain and cause its Affiliates,
Territorial Commercialization Partners and Sublicensees to maintain, to the
extent possible, appropriate product liability insurance with respect to the
development, manufacture and sale of Products in such amount as each party
customarily maintains with respect to sales of its other products. Each party
shall maintain and cause its Affiliates, Territorial Commercialization Partners
and sublicensees to maintain, to the extent possible, such insurance for so long
as it continues to manufacture or sell Products, and thereafter for so long as
each party customarily maintains insurance with respect to sales of its other
products.

 

ARTICLE 9

Term and Termination

 

SECTION 9.1. Term and Expiration. This Agreement shall become effective on the
Effective Date. Unless terminated earlier, this Agreement shall expire on the
later of the following dates: (i) the date on which the last planned activity
under the IL-21 Global Plan is completed; or (ii) the expiration date of the
last to expire of the IL-21 Global Patent Rights.

 

SECTION 9.2. Termination At Will. Each party shall have the right to terminate
this Agreement at any time at its sole discretion. The terminating party shall
provide the other party with written notice of a planned termination [    *    ]
prior to actual termination.

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 27   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

Notwithstanding the above, Shared Activities of the terminating party shall be
subject to wind down provisions pursuant to the third sentence of SECTION 9.6.

 

SECTION 9.3. Termination of Restated License Agreement. If the Restated License
Agreement is terminated for any reason, this Agreement and all licenses granted
to NN under ARTICLES 5 and 6 shall automatically and immediately terminate and
NN shall return to ZGEN all materials containing any of ZGEN’s Background
Intellectual Property, IL-21 Global Patent Rights and IL-21 Global Know-How
(except for Joint IL-21 Global Patent Rights). Upon such termination, ZGEN shall
automatically be granted a [    *    ] license (with a right to sublicense
solely to Affiliates and Territorial Commercialization Partners so long as they
remain Affiliates or Territorial Commercialization Partners) in the RoW under
the Background Intellectual Property, IL-21 Global Patent Rights and IL-21
Global Know-How which NN or its Affiliates Control. In addition, if requested in
writing by ZGEN, NN shall document such automatic grant and/or negotiate in good
faith with ZGEN an exclusive license (with right to sublicense) to the IL-21
Global Patent Rights and IL-21 Global Know-How which NN or its Affiliates
Control.

 

SECTION 9.4. Termination for Insolvency. Each party shall have the right to
terminate this Agreement: (a) if the other party is declared insolvent or
bankrupt by a court of competent jurisdiction; (b) if a voluntary or involuntary
petition in bankruptcy is filed in any court of competent jurisdiction against
the other party and such petition remains undismissed, undischarged or unbonded
for a period of ninety (90) days after the filing thereof; or (c) if the other
party shall make or execute an assignment for the benefit of creditors
generally, have a receiver, administrator or an equivalent official appointed
with respect to its properties or undertakings, enter into any liquidation or
become insolvent.

 

SECTION 9.5. Termination for Material Breach. If either party is in material
breach of this Agreement (including failure to meet diligence, reporting or
costs owed but not paid), the other party shall have the right to provide
written notice of its election to terminate this Agreement, along with an
explanation of the material breach. If the non-terminating party has not cured
such material breach within [    *    ] after the date of such written notice
this Agreement shall terminate upon expiration of such [    *    ] period.
Notwithstanding the above, Shared Activities of the terminating party shall be
subject to wind down provisions pursuant to the third sentence of SECTION 9.6.

 

SECTION 9.6. Termination of Shared Activities. A party may terminate its Shared
Activities for any reason. Termination of Shared Activities does not
automatically result in termination of this Agreement. In the event either party
elects to terminate its Shared Activities, the Shared Activities of the
terminating and non-terminating parties shall be pursued and funded by the
parties to a reasonable and mutually agreed stopping point for up to [    *    ]
following notice in order to provide reasonable wind down of such Shared
Activities. In addition, for Non-Clinical and clinical development activities
only, the non-terminating party may request permission from the terminating
party to assume the terminating party’s responsibilities for such Shared
Activities in the terminating party’s Respective Territory to the extent such
Shared Activities were planned to be performed in such Respective Territory
(such permission not to be unreasonably withheld); upon such permission, the
parties shall cooperate and make reasonable

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 28   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

efforts to transfer contracts to the non-terminating party that are required for
the assuming the terminating party’s responsibilities for such Shared
Activities. For the avoidance of doubt, such Shared Activities by the
non-terminating party shall remain part of the non-terminating party’s IL-21
Plan. In addition, such Shared Activities of the terminating party shall be
subject to wind down provisions pursuant to the third sentence of this SECTION.
Notwithstanding the above, nothing under this SECTION grants a license to the
non-terminating party to make, have made, conduct research, develop (including
clinical development), use, sample, promote, manufacture, market, sell, offer to
sell, have sold, distribute, import and export Products and IL-21 Protein in the
Respective Territory of the other party.

 

SECTION 9.7. Mutual Agreement. The parties shall have the right to terminate
this Agreement upon mutual agreement in writing.

 

SECTION 9.8. Effect of Expiration or Termination. Except as expressly stated
herein, expiration or termination of this Agreement shall not relieve the
parties of any obligations accruing prior to such expiration or termination,
including, but not limited to, the obligation to provide data, information and
documentation generated prior to the date of termination and to deliver reports
incorporating such information and documentation. In addition to any provision
that expressly provides for its survival, any accrued obligations and the
provisions of ARTICLES 1, 5 (subject to SECTION 9.3), 6 (subject to SECTION
9.3), 7, 8 and 11 and SECTIONS 3.3(a)(ii), 3.3(a)(iii), 3.3(b)(ii), 3.3(c)(ii),
3.3(c)(iii), 3.3(d), 3.5, 3.9, 3.10, 4.2(a) (with respect to Sponsored Clinical
Trials), 4.3, 4.4, 4.11 (d), 4.12 (fifth, sixth, and seventh sentences), 4.13(a)
and (b), 10.3 and 10.4 shall survive the expiration or termination of this
Agreement. For the avoidance of doubt, in the event of termination under
SECTIONS 9.2, 9.5, and 9.7, licenses and reservations granted under SECTIONS
5.2, 5.3, 6.2 and 6.3 are limited to IL-21 Global Patent Rights and IL-21 Global
Know-How, and Background Intellectual Property that claim an invention, were
invented, discovered, developed or otherwise generated by or for a party or its
Affiliates, a party makes available, or is actually used as the case may be
prior to the date of such termination (except with respect to Shared Activities
subject to wind down). In the event a party (the “First Party”) terminates this
Agreement pursuant to SECTION 9.2 or the other party (the “Second Party”)
terminates this Agreement pursuant to SECTION 9.3, 9.4 or 9.5 and the First
Party has not progressed a Common Product to the same level as the Second Party
at the time of termination, then the First Party shall be obligated to continue
to provide reports and information to the Second Party pursuant to SECTION 3.3
with respect to its Common Product until it has provided the same type of
reports and information that the Second Party has provided under SECTION 3.3
with respect to its Common Product to the extent that the data and information
is considered balanced with the contributions of the Second Party pursuant to
the IL-21 Global Plan at the time of such termination, which reports and
information or inventions and discoveries arising from such activities by the
First Party shall be included in Global Patent Rights and IL-21 Global Know-How,
and in and to the extent applicable to Background Intellectual Property.
Expiration or termination shall not affect any party’s ability to seek any other
remedies available at law.

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 29   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

ARTICLE 10

Representations and Warranties

 

SECTION 10.1. Representations, Warranties and Covenants of NN. NN represents and
warrants to and covenants with ZGEN that:

 

  (a) NN is a corporation duly organized, validly existing and in corporate good
standing under the laws of Denmark; and

 

  (b) NN has the corporate and legal right, title, authority and power to enter
into this Agreement; and

 

  (c) NN has taken all necessary action to authorize the execution, delivery and
performance of this Agreement; and

 

  (d) upon the execution and delivery of this Agreement, this Agreement shall
constitute a valid and binding obligation of NN, enforceable in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law); and

 

  (e) the performance of its obligations under this Agreement will not conflict
with or result in a breach of any agreements, contracts or other arrangements to
which it is a party; and

 

  (f) NN will not during the Term enter into any agreements, contracts or other
arrangements that would prevent NN from meeting its obligations or adversely
impact ZGEN’s rights under this Agreement; and

 

  (g) NN will comply with all applicable laws, regulations and guidelines in
connection with the performance of NN’s obligations under this Agreement; and

 

  (h) As of the Effective Date, Appendix D Part 1 identifies all patents and
patent applications in NA that are not NN’s Prior Patent Rights, are Controlled
by NN or its Affiliates and specifically recites as a claim element (i) an IL-21
Gene, IL-21 Protein or Product, (ii) a process, formulation and/or mixture
comprising an IL-21 Gene, IL-21 Protein or Product, (iii) a method of making or
manufacturing an IL-21 Protein or Product or (iv) a method of using an IL-21
Gene, IL-21 Protein or Product. In the event additional patents and patent
applications are identified by NN after the Effective Date that should have been
included in Appendix D Part 1, Appendix D Part 1 shall be promptly updated by
NN.

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 30   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

SECTION 10.2. Representations, Warranties and Covenants of ZGEN. ZGEN represents
and warrants to and covenants with NN that:

 

  (a) ZGEN is a corporation duly organized, validly existing and in corporate
good standing under the laws of the state of Washington; and

 

  (b) ZGEN has the corporate and legal right, title, authority and power to
enter into this Agreement; and

 

  (c) ZGEN has taken all necessary action to authorize the execution, delivery
and performance of this Agreement; and

 

  (d) upon the execution and delivery of this Agreement, this Agreement shall
constitute a valid and binding obligation of ZGEN, enforceable in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or, at law);
and

 

  (e) the performance of its obligations under this Agreement will not conflict
with or result in a breach of any agreements, contracts or other arrangements to
which it is a party; and

 

  (f) ZGEN will not during the Term enter into any agreements, contracts or
other arrangements that would prevent ZGEN from meeting its obligations or
adversely impact NN’s rights under this Agreement;

 

  (g) ZGEN will comply with all applicable laws, regulations and guidelines in
connection with the performance of ZGEN’s obligations under this Agreement; and

 

  (h) As of the Effective Date, Appendix D Part 2 identifies all patents and
patent applications in the RoW that are not ZGEN’s Prior Patent Rights, are
Controlled by ZGEN or its Affiliates and specifically recites as a claim element
(i) an IL-21 Gene, IL-21 Protein or Product, (ii) a process, formulation and/or
mixture comprising an IL-21 Gene, IL-21 Protein or Product, (iii) a method of
making or manufacturing an IL-21 Protein or Product or (iv) a method of using an
IL-21 Gene, IL-21 Protein or Product. In the event additional patents and patent
applications are identified by ZGEN after the Effective Date that should have
been included in Appendix D Part 2, Appendix D Part 2 shall be promptly updated
by ZGEN.

 

SECTION 10.3. Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT, NEITHER PARTY MAKES ANY WARRANTY WITH RESPECT TO THEIR RESEARCH
AND DEVELOPMENT PROGRAMS, IL-21 GENE, IL-21 PROTEIN, IL-21 GLOBAL PLANS, IL-21
PLANS, IL-21 GLOBAL PATENT RIGHTS, IL-21 GLOBAL KNOW-HOW, BACKGROUND
INTELLECTUAL PROPERTY, PRIOR

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 31   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

INTELLECTUAL PROPERTY, PRODUCTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT. EACH
PARTY HEREBY DISCLAIMS WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT AND PATENTABILITY WITH RESPECT TO ANY AND ALL OF THE
FOREGOING.

 

SECTION 10.4. Limited Liability. EXCEPT IN THE CASE OF GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT, NEITHER NN NOR ZGEN WILL BE LIABLE WITH RESPECT TO ANY
MATTER ARISING UNDER THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT
LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY PUNITIVE OR EXEMPLARY
DAMAGES.

 

ARTICLE 11

Miscellaneous

 

SECTION 11.1. Assignment. This Agreement may not be assigned by either party
without prior written consent of the other party, except to a successor or a
purchaser of all or substantially all of the party’s assets and business or to
an Affiliate; provided, however, that in the event of an assignment by a party
(“Assigning Party”) to an Affiliate, the Affiliate’s rights under this Agreement
shall terminate once it ceases being an Affiliate of the Assigning Party
(however, its rights may be reassigned back to the Assigning Party at the time
it ceases being an Affiliate of the Assigning Party). In the event of any
permissible assignment under this Agreement, the assignor and assignee shall be
jointly and severally liable for assignor’s obligations hereunder.

 

SECTION 11.2. Relationship between the Parties. Nothing in this Agreement is
intended to create or shall be deemed to constitute a partnership, agency or
joint venture relationship between the parties or their Territorial
Commercialization Partners, Sublicensees, contractors or licensees. Neither
party shall be responsible for the acts or omissions of the other party, and
neither party shall have the authority to speak for, represent or obligate the
other party in any way without the prior written authority of the other party.

 

SECTION 11.3. Public Announcements. Except as otherwise may be required by law
or regulation, neither party shall make any public announcement, written or
oral, concerning this Agreement or the subject matter hereof, without the prior
written approval of the other party, such approval not to be unreasonably
withheld or delayed. However, the parties shall have the right to disclose or
announce information concerning the existence and general nature of this
Agreement, provided that disclosure of the details of this Agreement that
constitute Confidential Information of the other party or its Affiliates shall
only be made under an obligation confidentiality consistent with ARTICLE 7.

 

SECTION 11.4. Use of Names, Trade Names and Trademarks. Except as provided
herein, nothing contained in this Agreement shall be construed as conferring any
right on either party to use in advertising, publicity or other promotional
activities any name, trade name, trademark or other designation of the other
party hereto, including any contraction, abbreviation or simulation

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 32   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

of any of the foregoing, unless the express written permission of such other
party has been obtained.

 

SECTION 11.5. Force Majeure. If either party to this Agreement is prevented or
delayed in the performance of any of its obligations under this Agreement by
force majeure, and if such party gives written notice thereof to the other party
specifying the matters constituting force majeure, together with such evidence
as it can reasonably give and specifying the period for which it is estimated
that such prevention or delay will continue, then the party in question shall be
excused from the performance of its obligations or the punctual performance
thereof as the case may be as from the date of such notice for so long as such
cause of prevention or delay shall continue. For the purpose of this Agreement,
“force majeure” shall be deemed to be any cause affecting the performance of
this Agreement arising from or attributable to acts, events, omissions or
accidents beyond the reasonable control of the party.

 

SECTION 11.6. Governing Law. This Agreement shall be governed in all respects by
the laws of the State of Washington (without regard to its choice of law
provisions).

 

SECTION 11.7. Dispute resolution. The parties shall attempt to resolve through
good faith discussions any dispute between the parties that arises under this
Agreement that cannot be resolved by the JSC. All such disputes shall, upon
receipt of written notice from one party to the other regarding the existence
and nature of the dispute, first be referred to each party’s CEO or to their
authorized representative. If they are unable to resolve a dispute within thirty
(30) days after the initial meeting between the CEOs, then the dispute may be
referred to alternative dispute resolution in Chicago, Illinois in accordance
with the rules and procedures of the International Centre for Dispute
Resolution; provided that arbitrators shall be experts in the field of
biotechnology. Notwithstanding the above, the alternative dispute resolution
process pursuant to this SECTION shall be non-binding and shall not prohibit
either party from pursuing at any time any other legal right, power or remedy,
including bringing an action or suit in a court of law.

 

SECTION 11.8. Waiver of Remedies. No forbearance, delay or indulgence by either
party in enforcing the provisions of this Agreement shall prejudice or restrict
the rights of that party, nor shall any waiver of its rights operate as a waiver
of any subsequent breach, and no right, power or remedy herein conferred upon or
reserved for either party is exclusive of any other right, power or remedy
available to that party.

 

SECTION 11.9. Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior oral and written agreements,
understandings or arrangements relating to the subject matter hereof, including
the Clinical Data Sharing Agreement which as of Effective Date is hereby
terminated. No addition to or modification of any provision of this Agreement
shall be binding upon the parties, unless made in writing and signed by a duly
authorized representative of each of the parties. For the avoidance of doubt,
this Agreement does not supersede the Restated License Agreement, Collaborative
Agreement or Process Development Agreement.

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 33   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

SECTION 11.10. Notices. All notices or other communication hereunder shall be in
writing and shall be deemed to have been duly given if delivered personally,
faxed with receipt acknowledged (and with a confirmation copy also sent by
registered mail, return receipt requested), or delivered by a recognized
commercial courier service with receipt acknowledged, postage prepaid, as
follows:

 

If to NN:    Novo Nordisk A/S      Novo Allé      DK-2880 Bagsvaerd      Denmark
     Attn: Chief Scientific Officer & Executive Vice President      Research &
Development      Facsimile: +45 4442 7280 With a copy to:    Novo Nordisk Legal
Department      Novo Allé      DK-2880 Bagsvaerd      Denmark      Facsimile:
+45 4498 0670      and      Senior Vice President, Discovery      Novo Allé     
DK-2880 Bagsvaerd      Denmark      Facsimile: 45 4444 4565: If to ZGEN:   
ZymoGenetics, Inc.      1201 Eastlake Avenue East      Seattle, WA 98102     
Attn: Senior Vice President, Intellectual Property and Legal Affairs     
Facsimile: (206) 442-6697

 

or to such other addresses as the addressee may have specified in a notice duly
given to the sender as provided herein. Such notices or other communication will
be deemed effective as of the date so delivered (either personally or by courier
service) or faxed.

 

SECTION 11.11. Severability. The parties agree that, if any provision of this
Agreement shall for any reason be held to be invalid or unenforceable, such
provision shall be enforced to the maximum extent permitted by law and the
parties’ fundamental intentions hereunder, and the remaining provisions hereof
shall not be affected, impaired or invalidated and shall continue in full force
and effect.

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 34   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

SECTION 11.12. Headings. The headings contained herein are for reference only
and shall not be considered a part of this Agreement, nor shall they in any way
affect the interpretation hereof.

 

SECTION 11.13. Review of Agreement. This Agreement has been submitted to the
scrutiny of both parties and their counsel and shall be given a fair and
reasonable interpretation in accordance with the words hereof, without
consideration or weight being given to its being drafted by or for one of the
parties.

 

SECTION 11.14. Compliance with Laws; Export Regulations. In performance of this
Agreement, each party shall comply with all laws, regulations, rules, orders and
other requirements, now or hereafter in effect, governmental authorities having
jurisdiction. This Agreement and any information provided hereunder are subject
to restrictions concerning the export of information and materials that may be
imposed by government. Accordingly, the parties agree that they will not export,
directly or indirectly, any information or materials acquired under this
Agreement or any products utilizing such information or materials to any country
for which a government or any agency thereof at the time of export requires an
export license or other governmental approval, without first obtaining the
written consent to do so from the appropriate agency of the government when
required by an applicable statute or regulation.

 

SECTION 11.15. Compliance with GMP and ICH Practices. In performance of this
Agreement, each party shall comply with all regulatory requirements as set out
by a Regulatory Authority in its Respective Territory. However, if a Regulatory
Authority in the other party’s Respective Territory has different GMP and/or ICH
requirements, a party shall seek to comply with, but shall not be obliged to
fulfill, such different GMP and/or ICH requirements in its Respective Territory.

 

SECTION 11.16. Obligations of a Territorial Commercialization Partner or
Sublicensee. Any Territorial Commercialization Partner or other Sublicensee
receiving a sublicense of a party’s rights under ARTICLE 5 and/or 6 shall not be
subject to the obligations under any other provisions of this Agreement
(including for example, the provisions of ARTICLES 3 and 4), other than the
obligations of confidentiality under to ARTICLE 7 and providing indemnification
for Claims arising from its exercise of rights pursuant to ARTICLE 8 or
obligations that may be assumed pursuant to SECTION 2.1(d).

 

SECTION 11.17. Counterparts. This Agreement may be executed in two or more
counterparts each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[Balance of page intentionally left blank.]

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 35   [    *    ]
Confidential Treatment Requested



--------------------------------------------------------------------------------

CONFIDENTIAL INFORMATION    REDACTED VERSION

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

ZymoGenetics, Inc.

        

By:

 

/s/ BRUCE L.A. CARTER

       Date: 8/11/05    

Bruce L.A. Carter

            

President and CEO

        

Novo Nordisk A/S

        

By:

 

/s/ MADS KROGSGAARD THOMSEN

       Date: 8/8/05    

Mads Krogsgaard Thomsen

            

Executive Vice President, Research & Development and CSO

        

 

Collaborative Data Sharing Agreement for IL-21 Protein Page 36   [    *    ]
Confidential Treatment Requested